       Case 2:18-cv-10683-WBV-KWR Document 1 Filed 11/08/18 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


BRITTANY BERTINO-SPINA,

             Plaintiff,
                                              CASE NO.: 18-10683
vs.

AETNA LIFE INSURANCE COMPANY,

           Defendant.
___________________________________/



                                   COMPLAINT

       1.    This is an action for damages, equitable relief and attorney’s fees

and costs under the Employee Retirement Income Security Act of 1974, as

amended (ERISA), 29 U.S.C. § 1001, et seq., specifically 29 U.S.C. § 1132 (a)(1)

(b).

       2.    This Court has jurisdiction over Plaintiff’s federal law claims pursuant

to 28 U.S.C. 1331 and 29 U.S.C. § 1132 (e).

       3.    Venue is proper in this district, pursuant to 28 U.S.C. § 1391 (b) (3)

and (c).

       4.    At all times relevant hereto Plaintiff, was an “employee” of The

Capital One Financial Corporation, her“ employer”, as these terms are defined in

29 U.S.C. §§ 1002(5) and (6).

       5.    At all times relevant hereto Plaintiff was a “participant” in and

“beneficiary” of her employer’s Long-Term Disability Insurance Plan (hereinafter
      Case 2:18-cv-10683-WBV-KWR Document 1 Filed 11/08/18 Page 2 of 4



“LTD PLAN”), as these terms are defined by 29 U.S.C. §§ 1002(7) and (8), and

his insurance premium required for coverage under the LTD PLAN had been fully

paid or otherwise satisfied.

      6.     The LTD PLAN is a component of an “employee welfare benefit

plan” as defined by 29 U.S.C. § 1002(1).

      7.     At all times relevant hereto Plaintiff’s employer, was the “plan

sponsor” as this term is defined by 29 U.S.C. § 1002(16)(B).

      8.     At all time relevant hereto, Defendant, AETNA LIFE INSURANCE

COMPANY (hereinafter “Aetna”) was the claim “administrator” of the LTD Plan,

and a “fiduciary”, as these terms are defined by 29 U.S.C. §§ 1002(16) and (21).

      9.     At all time relevant hereto the business practices of Defendant

created a conflict of interest between its fiduciary duties to Plaintiff and its interest

in maximizing profits on its own behalf and on behalf of its shareholders.




                                            !2
      Case 2:18-cv-10683-WBV-KWR Document 1 Filed 11/08/18 Page 3 of 4




                                       COUNT I

                        Action to Recover Plan Benefits
                     Pursuant to 29 U.S.C. § 1132(a)(1)(B)
               Against Defendant, Aetna Life Insurance Company

       10.    At all times relevant hereto Defendant, Aetna, provided for payment

of long-term disability benefits in the event Plaintiff became “disabled”, as defined

in the LTD PLAN.

       11.    At all times relevant hereto Plaintiff was and is “disabled” as that

term is defined in the LTD Plan, due to, among other things ankylosing

spondylitis, obstructive sleep apnea, cervical disc herniation, and hemiplegic

migraine, intractable. .

       12.    Plaintiff has filed or caused to be filed proofs of claim and performed

all other conditions precedent to recovering benefits from Defendant, Aetna, for

the loss or losses herein claimed and has exhausted all administrative remedies

prior to filing this action.

       13.    Defendant, Aetna, has failed and refused to pay Plaintiff sums due

pursuant to the terms of the LTD Plan.

       14.    Plaintiff is entitled to recover attorney’s fees and costs of litigation as

authorized by 29 U.S.C. § 1132(g).

       WHEREFORE, Plaintiff requests that this Honorable Court enter an order

granting relief from Defendant, Aetna , for benefits due under the LTD PLAN,

together with costs of litigation and attorney’s fees and pre-judgment interest.


                                            !3
Case 2:18-cv-10683-WBV-KWR Document 1 Filed 11/08/18 Page 4 of 4




                              s/Edward A. Doskey
                              DOSKEY LAW, P.L.C.
                              Louisiana Bar No.: 0127360
                              Attorney for Plaintiff
                              807 Howard Ave.
                              New Orleans, LA 70113
                              Phone: (504) 684-4473
                              Fax: (504) 234-2398
                              Email: ed@doskeylaw.com




                               !4
